DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1-4 recite tablet type or powder type. The claims are indefinite because it is unclear how “type” modifies the otherwise definite term “tablet” and “powder.” Since the term “type” is not necessary to an understanding of the claimed subject matter, it is suggested that the term “type” be removed from the claim. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3-6, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilgaonkar et al. (US 2014/0227202, Aug. 14, 2014) in view of Nam (US 2010/016812, Jul. 1, 2010) and Tamesada et al. (JP 2001-89344A, Apr. 3, 2001).
Pilgaonkar et al. disclose an oral care composition that cleans the oral cavity of organic debris and removes plaque from teeth thereby promoting health tooth maintenance and providing fresh breath (¶ [0007]). The composition comprise at least one carbon dioxide source (¶ [0009]). Suitable carbon dioxide sources include bicarbonate salts such as sodium bicarbonate. The composition comprises about 5% to about 90% by weight of the carbon dioxide source (¶ [0011]). One or more pharmaceutically acceptable excipients may be employed in the oral composition. 
Pilgaonkar et al. differ from the instant claims insofar as not disclosing wherein the oral care composition comprises 0.5 to 15% bellflower.
However, Nam discloses a toothpowder composition (abstract). The toothpowder composition may comprise 1 to 3 wt. % Platycodon Grandiflorus (¶ [0024]). Platycodon Grandiflorus is named bellflower. This herbal plant is used as a medicine for tonsillitis, abdominal pain, hemostasis, dry cough, expectoration, asthma, pharyngitis, and so forth (¶ [0050]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Pilgaonkar et al. disclose wherein the composition comprises healing agents. 
The combined teachings of Pilgaonkar et al. and Nam do not disclose wherein the composition comprises 0.1 to 15% quince. 
However, Tamesada et al. disclose an anti-dental caries agent comprising as an active ingredient, an extract from Karin (Chaenomeles sinensis Koehne) (i.e. quince) (abstract). 
It would have been prima facie obvious to incorporated an extract from Karin (Chaenomeles sinensis Koehne) (i.e. quince) into the composition of Pilgaonkar et al. motivated by the desire to provide the composition with anti-caries properties as taught by Tamesada et al. 
In regards to the amount of quince, since quince is an anti-cares agent, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claimed amount of quince depending on the amount of anti-caries benefit desired. Also, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
	In regards to the amounts of xylitol and maltodextrin recited in the claims 1 and 4, respectively, Pilgaonkar et al. disclose wherein xylitol and maltodextrin are sweetening agents and the amount of sweetening agents ranges from about 1 % to 75%. Thus, it 
	In regards to the amount of mint recited in the claim 1, Pilgaonkar et al. disclose wherein mint is a flavoring agent. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of mint depending on the amount of flavoring desired. 
	In regards to the amount of magnesium stearate recited in the claim 3, Pilgaonkar et al. disclose wherein magnesium stearate is lubricant. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of magnesium stearate depending on the amount of lubrication desired.
	In regards to the amount of silicon dioxide recited in the claim 3, Pilgaonkar et al. disclose wherein silicon dioxide is an anti-adhesion agent. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of silicon dioxide depending on the amount of anti-adhesion desired. 
	In regards to instant claims 6, 11 and 12 reciting inhibiting growth of bacteria in oral cavity, the composition of Pilgaonkar et al. comprises anti-bacterial agents and Pilgaonkar et al. discloses wherein the composition treats halitosis and halitosis is attributed to bacterial activity in the mouth. Thus, it is obvious to one of ordinary skill in the art that the composition of Pilgaonkar et al. inhibits growth of bacteria in the oral cavity by treating halitosis. 

s 2, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilgaonkar et al. (US 2014/0227202, Aug. 14, 2014) in view of Nam (US 2010/016812, Jul. 1, 2010), Tamesada et al. (JP 2001-89344A, Apr. 3, 2001), and further in view of Levine et al. (US 2007/0110683, May, 17, 2007), Fetissova et al. (US 2015/0044266, Feb. 12, 2015), and Turner (US 2015/0208703, Jul. 30, 2015).
	The teachings of Pilgaonkar et al., Nam, and Tamesada et al. are discussed above. Pilgaonkar et al., Nam, and Tamesada et al. do not disclose wherein the composition comprises 5 to 20% green tea.
	However, Levine et al. disclose an oral care formulation comprising green tea extract (abstract). Green tea extract is an anti-oxidant that works solely or synergistically with other active ingredients and delivers antimicrobial and anti-bacterial properties to relieve gingivitis, plaque build-up and bad breath. It also helps to protect oral soft tissue from harmful bacteria and free radicals (¶ [0054]). The oral care formulation comprises 0-15% green tea extract (¶ [0072]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Pilgaonkar et al. disclose wherein the composition comprises anti-oxidants. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated 0-15% green tea extract into the composition of Pilgaonkar et al. since it is a known and effective anti-oxidant and amount thereof and it delivers antimicrobial and anti-bacterial properties to relieve gingivitis, plaque build-up and bad breath and helps to protect oral soft tissue from harmful bacteria and free radicals as taught by Levine et al. 

However, Fetissova et al. disclose an oral composition comprising a propolis extract (abstract). Propolis has been reported to inhibit the accumulation of microorganisms. The propolis extract may provide one or more of the following oral care benefits: antibacterial, anti-microbial, anti-inflammatory, anti-oxidant, anti-caries, anti-plaque, and anti-tartar (¶ [0022]). The propolis extract is present in an amount of about 0.0001 to about 3% (claim 2).
Pilgaonkar et al. disclose wherein the composition comprises anti-bacterial agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated about 0.0001 to about 3% propolis into the composition of Pilgaonkar et al. since it is a known and effective anti-bacterial agent and amount thereof and it additionally provides anti-microbial, anti-inflammatory, anti-oxidant, anti-caries, anti-plaque, and anti-tartar properties as taught by Fetissova et al. 
The combined teachings of Pilgaonkar et al., Nam, Tamesada et al., Levine et al., and Fetissova et al. do not disclose wherein the composition comprises 0.01 to 0.5% monk fruit. 
However, Turner discloses a natural sweetener comprising monk fruit extract (abstract). The composition may be included in a non-edible product such as oral care products (¶ [0160]). 
Pilgaonkar et al. disclose wherein the composition comprises combinations of sweetening agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the natural sweetener of Turner into the composition of 
In regards to the amount of monk fruit, since monk fruit is used as a sweetening agent, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of monk fruit depending on the amount of sweetness desired. 
In regards to the amount of lemon, Pilgaonkar et al. disclose wherein lemon is a flavoring agent. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of lemon depending on the amount of flavoring desired. 


Conclusion
Claims 1-12 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612